1 Reported in 151 P.2d 440.
This appeal involves the claims of injured workmen for compensation for aggravation of injuries and for which they had previously received awards. In the two cases of I.C. Lane and in that of Ralph Rowley, the court affirmed the orders of the department of labor and industries disallowing the claims on the ground that they had not been made within the time limited by law. In the case of John Moore, the court reversed the order of the *Page 422 
department disallowing his claim upon the same ground. On appeal to this court, the cases were consolidated. The parties to the appeal will be referred to as the claimants, the employers, and the department.
The questions to be determined are whether the act of 1941 applies to barred claims, and, if so, is it constitutional.
The original act of 1911, chapter 74, p. 345, by § 5 (h), p. 360, provided as follows:
"If aggravation, diminution, or termination of disability takes place or be discovered after the rate of compensation shall have been established or compensation terminated in any case the department may, upon the application of the beneficiary or upon its own motion, readjust for future application the rate of compensation in accordance with the rules in this section provided for the same, or in a proper case terminate the payments."
No limitation of time was fixed within which the workman was required to make application to the department of labor and industries. The law remained in this condition until the enactment of chapter 310, Laws of 1927, p. 813, when § 4 (h), p. 844, was amended so as to place a limitation of three years upon the making of a claim for compensation for aggravation of injuries. This amended section was carried forward into chapter 132, Laws of 1929, p. 338, § 2. It was again amended by chapter 209, Laws of 1941 (referendum measure No. 22), p. 633, § 1 (Rem. Supp. 1941, § 7679 (h)), and now reads as follows:
"If aggravation, diminution, or termination of disability takes place or be discovered after the rate of compensation shall have been established or compensation terminated, in any case the Director of Labor and Industries, through and by means of the Division of Industrial Insurance, may, upon the application of the beneficiary, made within five years after the establishment or termination of such compensation, or upon his own motion, readjust for further application the rate of compensation in accordance with the rules in this section provided for the same, or in a proper case terminate the payment: Provided, Any such applicant whose compensation has heretofore been established or terminated shall have five (5) years from the taking effect of this act within which to apply for such readjustment." *Page 423 
At the time this act became effective, all of the claims now under consideration were barred by the three-year limitation period.
[1] It is a general rule that a statute fixing a time limitation upon the assertion of a right or the enforcement of an obligation will not be held by construction to operate retroactively, and it will be deemed so to operate only when, by its plain terms or by necessary implication, such intention is apparent. It is not necessary, however, that the statute expressly state in words that it shall so operate, or that rights or obligations already barred shall be revived, but it is sufficient if the plain words of the statute carry such meaning and leave no room for doubt.
[2] We have in many cases applied the rule that, where the language of a statute is plain and clear and capable of but one meaning, there is no room for construction and none is needed.State ex rel. George v. Seattle, 184 Wash. 560, 52 P.2d 360;Carkonen v. Alberts, 196 Wash. 575, 83 P.2d 899, 135 A.L.R. 209; Shelton Hotel Co. v. Bates, 4 Wash. 2d 498,104 P.2d 478; Smith v. Department of Labor  Industries, 8 Wash. 2d 587,113 P.2d 57. A very clear and comprehensive statement of the rule is found in 50 Am. Jur. 204, Statutes, § 225, as follows:
"A statute is not open to construction as a matter of course. It is open to construction only where the language used in the statute requires interpretation, that is, where the statute is ambiguous, or will bear two or more constructions, or is of such doubtful or obscure meaning that reasonable minds might be uncertain or disagree as to its meaning. Where the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for resorting to the rules of statutory interpretation, and the court has no right to look for or impose another meaning. In the case of such unambiguity, it is the established policy of the courts to regard the statute as meaning what it says, and to avoid giving it any other construction than that which its words demand. The plain and obvious meaning of the language used is not only the safest guide to follow in construing it, but it has been presumed conclusively that the clear and explicit terms of a statute expresses the legislative intention, so that such *Page 424 
plain and obvious provisions must control. A plain and unambiguous statute is to be applied, and not interpreted, since such a statute speaks for itself, and any attempt to make it clearer is a vain labor and tends only to obscurity."
[3] The legislature has used the language quoted above three different times: in 1927, 1929, and 1941. Each time it spoke on the subject matter involved in the workmen's compensation act it was carrying out a social objective; namely, to give further relief to injured workmen than had been given by previous legislation in view of recognized changed economic conditions. In doing so there could be no reason for any discrimination between injured workmen. The one whose compensation has once been established or terminated, but who has not made claim for aggravation of his injuries within the three-year period prescribed, is just as much in need of aid as is one who has done so, or as one who might later make such a claim; and, as the legislature did not affirmatively exclude such injured workman, it is very clear that the plain language of this statute is all-inclusive. If the statute stopped at the proviso, then all that this court has said about applying statutes of limitation prospectively and that the law in force at the time the claim of an injured workman accrued must govern, would be applicable. It would seem as though the lawmakers sensed this and, to avoid such effect, added the proviso: "Any such applicant whose compensation has heretofore been established or terminated shall have five (5) years from the taking effect of this act
within which to apply for such readjustment." (Italics ours.)
We, therefore, hold that the act applies to the claims of the claimants, and that they were timely made.
On the constitutional question raised by the employers, we must take into consideration the type of statute that is now before us and bear in mind that it is a part of the legislation enacted pursuant to the police power of the state.
The employers assert that, after a claim of the kind before us is once barred, it cannot be revived by subsequent legislation, because a right of immunity in favor of the employer arises which constitutes a vested right and its impairment *Page 425 
is protected by constitutional inhibitions. The claimants and the attorney general contend that the act relates only to the remedy of the workman and does not affect any vested right of the employer. Many authorities are cited by the respective counsel. There is a conflict of authority on the general subject, but much of it disappears when the nature and scope of the different statutes are considered.
[4] There are two types of statutes which the courts had to apply. One of them is the statute which either by its plain terms or by the construction given it by the court makes the limitation of time inhere in the right or obligation rather than the remedy. It is sometimes referred to as a statute of nonclaim, and, strictly speaking, is not a statute of limitations at all. In its usual form the statute creates some right or obligation and a time is fixed within which the right must be asserted or the obligation sought to be enforced, or the same will be barred. When the limitation period expires, the right or obligation is extinguished and cannot be revived by a subsequent statute enlarging the time limitation. Illustrations of nonclaim statutes in this state are those providing for liens of laborers and materialmen, claims against estates of deceased persons, and claims for damages against municipal corporations.
The courts seem to be in substantial accord that a statute of limitations cannot enlarge the time for the commencement of an action when the time limitation therefor is fixed by contract; also, in cases where one has been in possession of property for the period required to bar an action by the real owner for its recovery, the theory being that, by the lapse of the statutory time, title to the property has passed and it cannot be divested by a statutory revival of the right of action to recover its possession. This court has held that the right to enforce a lien for street improvements cannot be enlarged by statute after the time limit therefor has expired. Seattle v. DeWolfe, 17 Wash. 349,49 P. 553. In Earle v. Froedtert Grain  Malting Co.,197 Wash. 341, 85 P.2d 264, and Peeples v. Hayes, 4 Wash. 2d 253,  104 P.2d 305, it was decided, with reference *Page 426 
to a statute relating to actions to recover on the ground of unlawful preferences, that it is not in its strict sense one of limitation at all, but one that goes to the right to recover, and not merely to the remedy. This is the theory of the leading case of Danzer  Co. v. Gulf  S.I.R. Co., 268 U.S. 633,69 L. Ed. 1126, 45 S. Ct. 612, relied on by counsel for the employers.
The other type of statute is one which relates only to the remedy and has nothing to do with any right or obligation, does not inhere in either, and is wholly independent of them. It is a statute of limitations in its strict sense, and, although a remedy may become barred thereunder, the right or obligation is not extinguished. It is a statute of repose.
[5] There is no constitutional inhibition against the revival of a barred remedy. The leading case on the subject is Campbellv. Holt, 115 U.S. 620, 29 L. Ed. 483, 6 S. Ct. 209. We have adopted and followed the rule of that case in Herr v. Schwager,145 Wash. 101, 258 P. 1039. The distinctions between the different types of statutes as bearing upon the question of whether a claim against which a limitation has run can be revived by a subsequent limitation statute, will be found in the annotations and the cases to which they are appended in 36 A.L.R. 1316, 46 A.L.R. 1101, 67 A.L.R. 297, 78 A.L.R. 1294, 133 A.L.R. 384.
There are cases contrary to Campbell v. Holt and Herr v.Schwager which hold that, if the remedy is barred, the immunity from suit is a right that cannot be impaired by a statute of revival, but we definitely declined in the Herr case to follow them, and we have not departed from the doctrine of that case.
[6] A claim of a workman of the kind before us is a personal one for a further allowance out of the accident fund, and when the nature of the fund is analyzed and the relationship to it of an employer and an injured workman is considered, it readily appears that the act before us is not in any sense a statute of nonclaim, but is of a character such as to have applicable to it the doctrine of the case of Herr v. Schwager. *Page 427 
When the original act of 1911 came before the court, it was decided that the money an employer paid into the accident fund was a license tax on his privilege to carry on his business.State ex rel. Davis-Smith Co. v. Clausen, 65 Wash. 156,117 P. 1101, 37 L.R.A. (N.S.) 466. This view was approved inMountain Timber Co. v. State of Washington, 243 U.S. 219, 237,61 L. Ed. 685, 37 S. Ct. 260, Ann Cas. 1917D, 642, in which it is said:
"In the present case the Supreme Court of Washington (75 Washington, 581, 583), sustained the law as a legitimate exercise of the police power, referring at the same time to its previous decision in the Clausen Case, 65 Washington, 156, 203, 207, which was rested principally upon that power, but also (pp. 203, 207), sustained the charges imposed upon employers engaged in the specified industries as possessing the character of a license tax upon the occupation, partaking of the dual nature of a tax for revenue and a tax for purposes of regulation."
We followed this viewpoint in State v. Vinther, 176 Wash. 391,29 P.2d 693; and the same thought is the basis of Stateex rel. Crabb v. Olinger, 196 Wash. 308, 82 P.2d 865.
The workmen's compensation act and its amendments is an exercise of the police power of the state, and, in their enactment, the legislature did not encounter many of the constitutional limitations it might have otherwise. Raymond Lbr.Co. v. Raymond Light  Water Co., 92 Wash. 330, 159 P. 133, L.R.A. 1917C, 574; Shea v. Olson, 185 Wash. 143,53 P.2d 615, 111 A.L.R. 998. In the latter case we said, p. 153:
"We next consider the provisions of Art. I, §§ 3 and 12 of the state constitution and the fourteenth amendment of the United States constitution, relating to due process and the equal protection of the laws.
"None of these constitutional provisions apply to laws enacted by a state legislature in the exercise of its police power. We have repeatedly so held. [Citing authorities.]"
The fact that an employer has a right to appear and contest a claim of an injured workman and to take an appeal from an adverse decision, does not give him any *Page 428 
right in or to the accident fund, and we have never held that he has any so-called vested right therein. The reason he may contest a claim is that his cost experience would be affected by an unlawful use of the fund. When it is finally decided that a claimant is entitled to compensation, all further interest on the part of the employer ceases, and all procedural and administrative questions are of no concern of his, but lie only between the claimant and the department.
The act took away from the workman his common-law right of action for negligence. In its place it provided for industrial insurance. The employer is taxed to create and maintain an accident fund. The state administers the fund through one of its agencies. The act creating the right of the workman to compensation fixed a time limit within which he must make his claim after the day upon which the injury occurred, or the right thereto accrued, and provided that if he did not do so such claim would not be enforcible; but it did not fix any time limit within which an injured workman whose rate of compensation had been established or his compensation had been terminated might apply for an adjustment in the event of aggravation of his injury thereafter. Provision was made that the department might, "upon its own motion readjust for further application the rate of compensation. . . ." The law remained this way until 1927, when it was provided that a workman claiming aggravation must make claim therefor within a three-year period.
The employer has never had anything to say about when a claim for aggravation of injury may be made, and the fact that after sixteen years of operation of the law the legislature decided to require the injured workman claiming aggravation to make his claim within a limited time, did not change the status of the employer with reference to the accident fund. It did not thereby create a statute of nonclaim. It merely affected the remedy of the injured workman. It was enacted for the benefit of the department so that it would not have to consider stale claims, when perhaps the securing of evidence as to their merit might *Page 429 
be difficult or impossible. The claim of the workman is not one against the employer and the limitation period was not made for the employer's benefit.
The limitation periods fixed by the acts of 1927, 1929, and 1941 have no relation to the right to a readjustment of compensation created by the act of 1911, and do not inhere therein, but relate only to the remedy of the claimant. The lapse of time limitation does not build up any immunity in favor of the employer or bring into being any vested right that can be affected if the time limitation is changed. We held in Mattsonv. Department of Labor  Industries, 176 Wash. 345,29 P.2d 675, that no vested right of an injured workman was affected when a limitation period was provided where none had existed before, and the same authority exists to enlarge the time for making claims for readjustment, and, for the same reasons given in that case, no vested right of an employer would be affected.
The act of 1941 before us is so plain and all-inclusive in its wording as not to need construction. It applies to all applicants for readjustment whose compensation has been established or terminated, and in passing it the legislative authority has encountered no constitutional inhibitions.
The judgments in the Lane and the Rowley cases are reversed, and the judgment in the Moore case is affirmed.
BEALS, STEINERT, BLAKE, ROBINSON, JEFFERS, and MALLERY, JJ., concur.
SIMPSON, C.J., dissents.